Exhibit 10.2 FOURTH AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE September 2008Dallas, Texas$100,000,000.00 FOR VALUE RECEIVED, the undersigned (hereinafter called “Maker”) does hereby unconditionally promise to pay to the order of Wells Fargo Bank, National Association, a national banking association (“Payee”), at its office at 1445 Ross Avenue, 3rd Floor, MAC T5303-031, Dallas, Texas 75202, the principal sum of ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00), or such lesser amount as has been loaned or advanced by Payee to Maker hereunder or under the Loan Agreement, in lawful money of the United States of America, together with interest from the date hereof until maturity at the rates per annum provided below. 1.Definitions.For purposes of this Fourth Amended and Restated Revolving Line of Credit Note (this “Note”), unless the context otherwise requires, the following terms shall have the definitions assigned to such terms as follows and capitalized terms used herein but not defined herein shall have the meanings therefor specified in the Loan Agreement: “Business Day” shall mean: (i)for all purposes (other than as covered by clause (ii) below) any day except Saturday, Sunday or a day which in the United States is a legal holiday or a day on which banking institutions are authorized or required by law or other government action to close; and (ii)with respect to all notices and determinations in connection with, and payments of principal and interest on, a LIBOR Balance, any day which is a Business Day described in clause (i) above and which is also a day for trading by and between banks in the interbank eurodollar market. “Consequential Loss” shall mean, with respect to Maker’s payment, or conversion to a different Interest Option, of all or any portion of the then-outstanding principal amount of any LIBOR Balance on a day other than the last day of the LIBOR Interest Period related thereto, any loss, cost or expense incurred by Payee in redepositing such principal amount, including the sum of (i) the interest which, but for such payment, Payee would have earned in respect of such principal amount so paid for the remainder of LIBOR Interest Period applicable to such principal amount, reduced, if Payee is able to redeposit such principal amount so paid for the balance of such LIBOR Interest Period, by the interest earned by Payee as a result of so redepositing such principal amount, plus (ii) any expense or penalty incurred by Payee on redepositing such principal amount. “Contract Rate” shall mean a rate of interest based upon the LIBOR Base Rate or WFB Base Rate in effect at any time pursuant to an Interest Notice. “Dollars” and the sign “$” shall mean lawful currency of the United States of America. “Eurocurrency Reserve Percentage” shall mean, with respect to each LIBOR Interest Period, the maximum reserve percentage (expressed as a decimal) in effect on the first day of any LIBOR Interest Period, as prescribed by the Board of Governors of the Federal Reserve System (or any successor), for determining reserve requirements applicable to “eurocurrency liabilities” pursuant to Regulation D or any other then applicable regulation of the Board of Governors (or any successor) which prescribes reserve requirements applicable to “eurocurrency liabilities,” as presently defined in Regulation D, or any eurocurrency funding. “Event of Default” shall mean an Event of Default as such term is defined in the Loan Agreement. “Excess Interest Amount” shall mean, on any date, the amount by which (i) the amount of all interest which would have accrued prior to such date on the principal of this Note (had the applicable Contract Rate at all times been in effect without limitation by the Maximum Rate) exceeds (ii) the aggregate amount of interest actually received by Payee on this Note on or prior to such date. “Federal Funds Effective Rate” means, for any day, the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the immediately following Business Day by the Federal Reserve Bank of New York or, if such rate is not published for any Business Day, the average of the quotations for the day of the requested advance received by Payee from three Federal funds brokers of recognized standing selected by Payee. “Interest Notice” shall mean the written notice given by Maker to Payee of the Interest Options selected hereunder.Each Interest Notice shall specify the Interest Option selected, the amount of the unpaid principal balance of this Note to bear interest at the rate selected and, if the LIBOR Base Rate is specified, the length of the applicable LIBOR Interest Period. “Interest Option” shall have the meaning assigned to such term in paragraph 7 hereof. “Interest Payment Date” shall mean (i) in the case of any WFB Base Rate Balance, at the maturity of this Note, and (ii) in the case of any LIBOR Balance, the last day of the corresponding LIBOR Interest Period with respect to such LIBOR Balance and at the maturity of this Note. “LIBOR Balance” shall mean any principal balance of this Note which, pursuant to an Interest Notice, bears interest at a rate based upon the LIBOR Base Rate for the LIBOR Interest
